Exhibit 10.3

EXECUTION COPY

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of January 1,
2017 (the “Effective Date”), by and between Stewart Information Services Corp.
(the “Company”), and Stewart Morris, Jr. (“Mr. Morris”).

The parties agree as follows:

1. Employment, Duties and Acceptance.

1.1 Term of Employment by the Company. The Company hereby agrees to employ
Mr. Morris for a term commencing on the Effective Date and expiring on
December 31, 2019 unless earlier terminated as provided in Section 4. In the
event Mr. Morris is not a duly elected member of the Company’s Board of
Directors (the “Board”), this Agreement shall continue unless otherwise
terminated in accordance herewith.

1.2 Duties. During the Term, Mr. Morris shall, as an employee of the Company,
serve on the Board, so long as Mr. Morris is duly elected to the Board. In
addition, Mr. Morris shall perform such advisory services for the Company with
such non-operational duties and responsibilities as may be assigned by the Chief
Executive Officer (“CEO”) of the Company, which Mr. Morris will make reasonable
efforts to perform.

1.2.1 Fiduciary Duty. Mr. Morris acknowledges and agrees that he owes a
fiduciary duty to the Company and further agrees to make full disclosure to the
Company of all business opportunities pertaining to the Company’s business and
shall not act for his own benefit concerning the subject matter of his fiduciary
relationship.

1.2.2 Compliance. Mr. Morris agrees that he will not take any action
intentionally in violation of United States laws or other laws applicable to his
employment, including, but not limited to the Securities Exchange Act of 1934.

1.3 Acceptance of Employment. Mr. Morris hereby accepts such employment and
shall render the services and perform the duties described above and will
conduct such duties in a non-operational capacity.

2. Compensation and Other Benefits.

2.1 Annual Salary. The Company shall pay to Mr. Morris an annual salary at a
rate of One Hundred Sixty Four Thousand Dollars ($164,000) per year (the “Annual
Salary”). The Annual Salary shall be payable in accordance with the payroll
policies of the Company as from time to time in effect, but in no event less
frequently than twice each month, less such deductions as shall be required to
be withheld by applicable law and regulations and less any voluntary deductions.
Following each annual shareholder’s meeting the Compensation Committee of the
Board shall review the average board compensation paid to all outside directors
excluding the Chairman. If such amount increases from the amount paid during the
prior fiscal year, then the amount paid to Mr. Morris under this Agreement shall
be increased, on a prospective basis only, by an equivalent amount, as
determined in good faith by the Compensation Committee.



--------------------------------------------------------------------------------

2.2 Vacation Policy. Mr. Morris shall be entitled to four (4) weeks of paid
vacation during each calendar year of the Term which shall accrue in accordance
with Company policy. Days spent for board meetings or charitable work will not
be counted toward vacation time.

2.3 Participation in Employee Benefit Plans. The Company agrees to permit
Mr. Morris during the Term to participate in any group health plan, life
insurance plan, disability insurance plan, qualified retirement plan, or other
so called “fringe benefits” of the Company (collectively, “Benefits”), under the
same terms and conditions as apply to other employees of the Company. Mr. Morris
shall cooperate with the Company in applying for such coverage, including
submitting to a physical exam and providing all relevant health and personal
data. The Company shall not make any changes in any plans or arrangements
provided pursuant to this Section 2.3 which would adversely affect Mr. Morris’s
right to benefits thereunder unless such changes occur pursuant to a program
applicable to other employees of the Company and which does not result in a
proportionally greater reduction in the rights and benefits him.

2.4 General Business Expenses. The Company shall pay or reimburse Mr. Morris for
all business expenses reasonably and necessarily incurred by him during the Term
in his performance of services as requested by the CEO under this Agreement.
Such payment shall be made upon presentation of such documentation as the
Company customarily requires prior to making such payments or reimbursements.

2.5 Office Space and Clerical Support. During the period commencing on the
Effective Date and ending on the day Mr. Morris ceases to be an employee of the
Company, Mr. Morris will be provided with office space and parking at one of the
Company’s office buildings within the Houston metropolitan area, which location
shall be reasonably acceptable to Mr. Morris. Mr. Morris also will be provided
with administrative support from a personal assistant with respect to
(i) services provided under this Agreement, (ii) service on various boards,
(iii) community service, and (iv) charitable activities, provided that such
services and activities are not determined by the Company’s CEO to be
detrimental to, or competitive with the Company’s business. During any period in
which Malcolm S. Morris also is a non-operational executive of the Company, this
personal assistant shall be shared with Malcolm S. Morris. In addition,
Mr. Morris shall have reasonable and limited use of reception and office
personnel who otherwise provide services at the location where Mr. Morris’
office is located.

3. Confidentiality and Company Property; Non-Competition and Non-Solicitation.

3.1 Covenants of Mr. Morris. Mr. Morris acknowledges that (i) the Company is
currently engaged in the Company Business; (ii) the Company will give Mr. Morris
access to trade secrets of, and Confidential Information concerning, the Company
in connection with Mr. Morris’s work for the Company; and (iii) the agreements
and covenants contained in this Agreement are essential to protect the business
and goodwill of the Company. For purposes of this Section, the term “Company
Business” means the business of providing real estate support services,
including, without limitation, title insurance, real estate information
services, escrow services and related transaction services.



--------------------------------------------------------------------------------

3.2 Covenants Independent. The covenants of Mr. Morris contained in this
Section 3 will be construed as independent of any other provision in this
Agreement; and the existence of any claim or cause of action by Mr. Morris
against the Company will not constitute a defense to the enforcement by the
Company of said covenants. Mr. Morris has been advised to consult with counsel
in order to be informed in all respects concerning the reasonableness and
propriety of this Section 3 and its provisions with the specific regard to the
nature of the business conducted by the Company. Mr. Morris acknowledges that
this Section 3 and its provisions are reasonable in all respects.

3.3 Confidentiality. Mr. Morris acknowledges that the Company has a legitimate
and continuing proprietary interest in the protection of its Confidential
Information and that it has invested substantial sums and will continue to
invest substantial sums to develop, maintain and protect Confidential
Information. The Company agrees to provide Mr. Morris access to Confidential
Information in conjunction with Mr. Morris’s duties. In exchange, as an
independent covenant, unless Mr. Morris has obtained the prior written consent
of the Company, Mr. Morris agrees not to make any unauthorized use, publication,
or disclosure, during or subsequent to Mr. Morris’s employment by the Company,
of any Confidential Information generated or acquired by Mr. Morris during the
course of Mr. Morris’s employment, except to the extent that the disclosure of
such Confidential Information is necessary to fulfill Mr. Morris’s
responsibilities as an employee of the Company. Notwithstanding anything herein
to the contrary, nothing in this Agreement shall (i) prohibit Mr. Morris from
making reports of possible violations of federal law or regulation to any
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Exchange Act or Section 806 of the
Sarbanes-Oxley Act of 2002, or of any other whistleblower protection provisions
of state or federal law or regulation, or (ii) require notification or prior
approval by the Company of any reporting described in clause (i). For purposes
of this Agreement, the term “Confidential Information” means confidential or
proprietary information of the Company and its affiliates, including, without
limitation, information of a technical and business nature regarding the past,
current or anticipated business of the Company and its affiliates that may
encompass financial information, financial figures, trade secrets, customer
lists, details of client or consultant contracts, pricing policies, operational
methods, marketing plans or strategies, product development techniques or plans,
business acquisition plans, employee information, organizational charts, new
personnel acquisition plans, technical processes, inventions and research
projects, ideas, discoveries, inventions, improvements, writings and other works
of authorship.

3.4 Company Property. All memoranda, notes, lists, records, and other documents
or papers (and all copies thereof) relating to the Company and its affiliates,
including such items stored in computer memories, microfiche or by any other
means, made or compiled by or on behalf of Mr. Morris in connection with
Mr. Morris’s employment, or made available to Mr. Morris shall be the property
of the Company, and shall be delivered to the Company promptly upon the
termination of Mr. Morris’s employment with the Company or at any other time
upon the Company’s request; provided, however, that Mr. Morris’s address books,
diaries, non-Company files, subject to review by the Company’s CEO, and
chronological correspondence files and rolodex files (including digital formats)
shall be deemed to be property of Mr. Morris (except to the extent any of the
foregoing contain Confidential Information).



--------------------------------------------------------------------------------

3.5 Original Material. Mr. Morris agrees that any inventions, discoveries,
improvements, ideas, concepts or original works of authorship relating directly
to the Company Business, including without limitation information of a technical
or business nature such as ideas, discoveries, inventions, trade secrets,
know-how, writings and other works of authorship, computer programs, financial
figures, marketing plans, customer lists and data, business plans or methods and
the like, which relate in any manner to the actual or anticipated business or
the actual or anticipated areas of business of the Company and its divisions and
affiliates, whether or not protectable by patent or copyright, that have been
originated, developed or reduced to practice by Mr. Morris alone or jointly with
others and relating to the business of the Company (including each of its
subsidiaries and affiliates) during Mr. Morris’s employment with the Company
shall be the property of and belong exclusively to the Company. Mr. Morris shall
promptly and fully disclose to the Company the origination or development by
Mr. Morris of any such material and shall provide the Company with any
information that it may reasonably request about such material. Either during or
subsequent to Mr. Morris’s employment, upon the request and at the expense of
the Company or its nominee, and for no remuneration in addition to that due
Mr. Morris pursuant to Mr. Morris’s employment by the Company, but at no expense
to Mr. Morris, Mr. Morris agrees to execute, acknowledge, and deliver to the
Company or its attorneys any and all instruments which, in the judgment of the
Company or its attorneys, may be necessary or desirable to secure or maintain
for the benefit of the Company adequate patent, copyright, and other property
rights in the United States and foreign countries with respect to any such
inventions, improvements, ideas, concepts, or original works of authorship
embraced within this Agreement.

3.6 Non-Competition during Employment. Mr. Morris agrees that during his
employment with the Company he will not compete with the Company by engaging in
the Company Business or in the conception, design, development, production,
marketing, or servicing of any product or service that is substantially similar
to the products or services which the Company provides, and that he will not
work for (in any capacity), assist, or became affiliated with as an owner,
partner, or otherwise, either directly or indirectly, any individual or business
which engages in the Company Business or offers or performs services, or offers
or provides products substantially similar to the services and products provided
by the Company, provided, however, he may invest in title agencies that do
business with the Company.

3.7 Conflicts of Interest. Mr. Morris agrees that during his employment with the
Company he will not engage, either directly or indirectly, in any activity which
might adversely affect the Company or its affiliates or pose a conflict of
interest. Mr. Morris further agrees to disclose to the Company any other facts
of which Mr. Morris becomes aware which might in Mr. Morris’s good faith
judgment reasonably be expected to involve or give rise to a conflict of
Interest or potential conflict of interest.

3.8 Non-Competition. In consideration of the Company’s promise to provide
Mr. Morris with the Confidential Information, Mr. Morris hereby agrees that
during the 12-month period immediately following the Date of Termination (the
“Restricted Period”) Mr. Morris shall not in the United States directly or
indirectly (i) engage in as principal, consultant, or employee in any segment of
a business of a company, partnership, firm or other entity that is one of the
top five title insurance underwriters in the United States, as determined by
annual gross revenues from title insurance underwriting (a “Designated
Competitor”), or (ii) hold an interest (except as a holder of less than a 5%
interest in a publicly traded entity) in a company, partnership, firm or other
entity that directly or indirectly that is a Designated Competitor.



--------------------------------------------------------------------------------

3.9 Non-Solicitation of Customers. Mr. Morris will refrain during the Restricted
Period from, directly or indirectly, diverting, taking, soliciting and/or
accepting on Mr. Morris’s own behalf or on the behalf of another person or
entity competing with the Company, the business of any past or present customer
of the Company, its divisions and/or affiliates, or any identified prospective
or potential customer of the Company, its divisions and/or affiliates, whose
identity became known to Mr. Morris through Mr. Morris’s employment by the
Company if such action would have a material financial impact on the Company.

3.10 Non-Solicitation of Employees of the Company and its Affiliates. Mr. Morris
will refrain during the Restricted Period from, directly or indirectly, inducing
or attempting to influence any employee of the Company, its divisions and/or
affiliates or any person who was employed by the Company, its divisions and/or
affiliates in the twelve (12) months immediately preceding the Termination Date
to terminate their employment with the Company, its divisions and/or affiliates
or to become employed or engaged in work for another employer or entity.

3.11 Rights and Remedies Upon Breach. If Mr. Morris breaches any of the
provisions contained in this Section 3 (the “Restrictive Covenants”), the
Company shall have the following rights and remedies, each of which rights and
remedies shall be independent of the others and severally enforceable, and each
of which is in addition to, and not in lieu of, any other rights and remedies
available to the Company under law or in equity, including, without limitation,
recovery of money damages and termination of this Agreement:

3.11.1 Specific Performance. The right and remedy to have the Restrictive
Covenants specifically enforced by any court of competent jurisdiction, it being
agreed that any breach of the Restrictive Covenants would cause irreparable
injury to the Company and that money damages would not provide an adequate
remedy to the Company.

3.11.2 Accounting. The right and remedy to require Mr. Morris to account for and
pay over to the Company all compensation, profits, monies, accruals, increments
or other benefits derived or received by Mr. Morris as the result of any action
constituting a breach of the Restrictive Covenants.

3.11.3 Tolling of Restrictive Periods. If Mr. Morris violates any of the
restrictions contained in this Section 3, the Restrictive Period shall be
suspended and will not run in favor of Mr. Morris until such time as Mr. Morris
cures the violation to the satisfaction of the Company.

3.11.4 Remedies for Violation of Non-Competition or Confidentiality Provisions.
Mr. Morris acknowledges and agrees that: (i) the skills, experience and contacts
of Mr. Morris are of a special, unique, unusual and extraordinary character
which give them a peculiar value; (ii) because of the business of the Company,
the restrictions agreed to by Mr. Morris as to time and area contained in this
Section 3 are reasonable; and (iii) the injury suffered by the Company by a
violation of Section 3 will be difficult to calculate in damages in an action at
law and damages cannot fully compensate the Company for any violation of any
obligation or covenant in Section 3. Mr. Morris’s compliance with Section 3 is a
condition precedent to the Company’s obligation to make payments of any nature
to Mr. Morris.



--------------------------------------------------------------------------------

3.11.5 Materiality and Conditionality of Section 3. The covenants contained in
this Section 3 are material to this Agreement. Mr. Morris’s agreement to
strictly comply with Section 3 is a precondition for Mr. Morris’s receipt of
payments of any nature under this Agreement. Whether or not Section 3 or any
portion thereof has been held or found invalid or unenforceable for any reason
whatsoever by a court or other constituted legal authority of competent
jurisdiction, upon any violation of this Section 3 or any portion thereof, or
upon a finding that a violation would have occurred if such Section 3 or any
portion thereof were enforceable, Mr. Morris and the Company agree that the
Company shall have no obligation to make any further payments to Mr. Morris
under this Agreement.

3.12 Severability, Modification of Covenants. The Restrictive Covenants shall
survive the termination or expiration of this Agreement, and in the event any of
the Restrictive Covenants shall be held by any court to be effective in any
particular area or jurisdiction only if said Restrictive Covenant is modified to
be limited in its duration or scope, then, at the sole option of the Company,
the provisions of Section 3.12 may be deemed to have been triggered, and the
rights, liabilities and obligations set forth therein shall apply. In the event
Company does not elect to trigger application of Section 3.12, then the court
shall have such authority to so reform the covenants and the parties hereto
shall consider such covenants and/or other provisions of this Section 3 to be
amended and modified with respect to that particular area or jurisdiction so as
to comply with the order of such court and, as to all other jurisdictions, the
covenants contained herein shall remain in full force and effect as originally
written. Should any court hold that the covenants in this Section 3 are void and
otherwise unenforceable in a particular area or jurisdiction, then
notwithstanding the foregoing provisions of this Section 3.13, the provisions of
Section 3.12 shall be applicable and the rights, liabilities and obligations of
the parties set forth therein shall apply. Alternatively, at the sole option of
the Company, the Company may consider such covenants to be amended and modified
so as to eliminate therefrom the particular area or jurisdictions as to which
such covenants are so held void or otherwise unenforceable and, as to all other
areas and jurisdictions covered herein, the covenants contained herein shall
remain in full force and effect as originally written.

4. Termination.

4.1 Date of Termination. As used in this Agreement, “Date of Termination” means
(i) if Mr. Morris’s employment is terminated by the Company for Cause, the date
of receipt of the notice of termination or any later date specified therein
within ninety (90) days of such notice, as the case may be; (ii) if Mr. Morris’s
employment is terminated by him pursuant to Section 4.4, the effective date of
such termination pursuant to Section 4.4; (iii) if Mr. Morris’s employment is
terminated by reason of death, the date of his death; (iv) if Mr. Morris’s
employment is terminated by the Company due to Permanent Disability, the date
ninety (90) days after the Company’s written notice to Mr. Morris; or (v) the
termination date of the Agreement as set forth in Section 1.1.



--------------------------------------------------------------------------------

4.2 Termination Upon Death. If Mr. Morris dies during the Term, this Agreement
shall terminate; provided, however, that in any such event, the Company shall
pay to his estate (i) any portion of the Annual Salary accrued as of the Date of
Termination but unpaid; (ii) any expenses with respect to which Mr. Morris is
entitled to reimbursement pursuant to this Agreement and (iii) any unused paid
vacation accrued as of the Date of Termination, which shall be paid in a lump
sum within thirty (30) days of the Date of Termination (collectively, the
“Accrued Amounts”). The Company shall have no obligation to make any payments
with respect to Mr. Morris for periods that would have occurred after the Date
of Termination.

4.3 Termination with Cause. The Company has the right, at any time during the
Term, subject to all of the provisions hereof, exercisable by serving notice,
effective on or after the date of service of such notice as specified therein,
to terminate Mr. Morris’s employment under this Agreement and discharge him with
Cause. If such right is exercised, the Company’s obligation to Mr. Morris shall
be limited solely to the payment of the Accrued Amounts (at the same time and in
the same manner as set forth in Section 4.2). The Company shall have no
obligation to make any payments with respect to Mr. Morris for periods that
would have occurred after the Date of Termination.

4.3.1 Definition of Cause. As used in this Agreement, the term “Cause” shall
mean, in the good faith determination of the Board, any: (A) willful failure to
substantially perform duties with the Company (other than by reason of Permanent
Disability), after a written demand for substantial performance is delivered to
Mr. Morris that specifically identifies the manner in which the Company believes
that Mr. Morris has not substantially performed such duties, and Mr. Morris has
failed to remedy the situation within thirty (30) days of such written notice
from the Company; (B) Gross negligence in the performance of his duties;
(C) Conviction of, or plea of guilty to any felony or any crime involving moral
turpitude or the personal enrichment of Mr. Morris at the substantive expense of
the Company; (D) Willful engagement in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise, including without
limitation Mr. Morris’s breach of fiduciary duties owed to the Company;
(E) Willful violation of any material provision of the Company’s Code of
Business Conduct and Ethics; (F) Willful violation of any of the material
covenants contained in Section 3, as applicable; (G) Act of dishonesty resulting
in or intending to result in personal gain at the expense of the Company; or
(H) Engaging in any material act that is intended or may be reasonably expected
to harm the reputation, business prospects, or operations of the Company.

4.3.2 Notice to Cure. Mr. Morris may not be terminated for Cause unless and
until there has been delivered to him written notice from the Board supplying
the particulars of his acts or omissions that the Board believes constitute
Cause and a reasonable period of time (not less than thirty (30) days) has been
given to Mr. Morris after such notice to cure the same.

4.4 Voluntary Termination. Mr. Morris has the right, at any time during the
Term, subject to all of the provisions hereof, exercisable by serving notice of
at least ninety (90) days, effective on or after the date of service of such
notice as specified therein, to voluntarily terminate his employment under this
Agreement. The provisions of Section 3 remain in full force and effect upon
Voluntary Termination. If Mr. Morris elects to voluntarily terminate his
employment, the Company’s obligation to Mr. Morris shall be limited solely to
the payment of the Accrued Amounts (at the same time and in the same manner as
set forth in Section 4.2).



--------------------------------------------------------------------------------

4.5 Termination upon Permanent Disability. If during the Term Mr. Morris suffers
a Permanent Disability, the Company may, by written notice to Mr. Morris,
terminate his employment hereunder. Upon the Company’s termination of
Mr. Morris’s employment by reason of his Disability, the Company’s obligation to
Mr. Morris shall be limited solely to the payment of the Accrued Amounts (at the
same time and in the same manner as set forth in Section 4.2). The Company shall
have no obligation to make any payments with respect to Mr. Morris for periods
that would have occurred after the Date of Termination. For purposes of this
Agreement, “Permanent Disability” means a physical or mental disability as
defined by the Company’s Long-Term Disability Plan, as in effect from time to
time, which causes Mr. Morris to be unable to continue to act as a member of the
Board or perform his duties as an employee.

4.6 Resignation of Employment and Positions. Upon termination of this Agreement,
Mr. Morris shall be deemed to have voluntarily and permanently resigned from
(i) any and all positions with the Company other than his position as a
duly-elected Director of Company, (ii) each position as an officer or director
of any of the Company’s affiliates or subsidiaries, and (iii) unless otherwise
to in writing between Mr. Morris and the Company, his employment with the
Company. If Mr. Morris wishes to resign as a Director of the Company, he shall
do so by first giving a separate written notice to the Company and to the
Chairman of the Board of his intent to resign as a Director of the Company.

5. Other Provisions.

5.1 Section 409A.

5.1.1 Separation from Service. Notwithstanding anything to the contrary in this
Agreement, with respect to any amounts payable to Mr. Morris under this
Agreement in connection with a termination of his employment that would be
considered “non-qualified deferred compensation” under Section 409A of the
Internal Revenue Code (hereafter “Code”), in no event shall a termination of
employment be considered to have occurred under this Agreement unless such
termination constitutes Mr. Morris’s “separation from service” with the Company
as such term is defined in Treasury Regulation Section 1.409A-1(h), and any
successor provision thereto (“Separation from Service”).

5.1.2 Section 409A Compliance. Notwithstanding anything to the contrary in this
Agreement, to the maximum extent permitted by applicable law, any severance
payments payable to Mr. Morris under this Agreement shall be made in reliance
upon Treasury Regulation Section 1.409A-1(b)(9)(iii) (relating to separation pay
plans) or Treasury Regulation Section 1.409A-1(b)(4) (relating to short-term
deferrals). However, to the extent any such payments are treated as
“non-qualified deferred compensation” subject to Section 409A of the Code, and
if Mr. Morris is deemed at the time of his Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, then
to the extent delayed commencement of any portion of the benefits to which he is
entitled under this Agreement is required in order to avoid a prohibited payment
under Section 409A(a)(2)(B)(i) of the Code, such portion of Mr. Morris’s
termination benefits shall not be provided to him prior to the earlier of
(i) the expiration of the six-month period measured from the date of
Mr. Morris’s Separation from Service or (ii) the date of Mr. Morris’s death.
Upon the earlier of such dates, all payments deferred pursuant to this Section
shall be paid in a lump sum to Mr. Morris (or his estate). The



--------------------------------------------------------------------------------

determination of whether Mr. Morris is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his Separation from
Service shall be made by Company in accordance with the terms of Section 409A of
the Code, and applicable guidance thereunder (including without limitation
Treasury Regulation Section 1.409A-1(i) and any successor provision thereto).

5.1.3 Section 409A; Separate Payments. This Agreement is intended to be written,
administered, interpreted and construed in a manner such that no payment or
benefits provided under the Agreement become subject to (i) the gross income
inclusion set forth within Section 409A(a)(1)(A) of the Code or (ii) the
interest and additional tax set forth within Section 409A(a)(1)(B) of the Code
(collectively, “Section 409A Penalties”), including, where appropriate, the
construction of defined terms to have meanings that would not cause the
imposition of Section 409A Penalties. For purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii), each payment that Mr. Morris may be eligible to
receive under this Agreement shall be treated as a separate and distinct payment
and shall not collectively be treated as a single payment.

5.1.4 Certain Excise Taxes. Notwithstanding anything to the contrary in this
Agreement, if Mr. Morris is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Mr. Morris has
the right to receive from the Company or any of its affiliates, would constitute
a “parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (a) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Mr. Morris from the Company and its affiliates will be one
dollar ($1.00) less than three times Mr. Morris’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Mr. Morris shall be subject to the excise tax imposed by
Section 4999 of the Code or (b) paid in full, whichever produces the better net
after-tax position to Mr. Morris (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes). The reduction of
payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith. If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company (or its affiliates) used in determining
if a “parachute payment” exists, exceeds one dollar ($1.00) less than three
times Mr. Morris’s base amount, then he shall immediately repay such excess to
the Company upon notification that an overpayment has been made. Nothing in this
Section 5.1.4 shall require the Company to be responsible for, or have any
liability or obligation with respect to, Mr. Morris’s excise tax liabilities
under Section 4999 of the Code.



--------------------------------------------------------------------------------

5.1.5 In-kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Agreement or in any Company policy with respect to such
payments, in-kind benefits and reimbursements provided under this Agreement
during any tax year of Mr. Morris shall not affect in-kind benefits or
reimbursements to be provided in any other tax year and are not subject to
liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
Mr. Morris and, if timely submitted, reimbursement payments shall be made to
Mr. Morris as soon as administratively practicable following such submission in
accordance with the Company’s policies regarding reimbursements, but in no event
later than the last day of Mr. Morris’s taxable year following the taxable year
in which the expense was incurred. This Section shall only apply to in-kind
benefits and reimbursements that would result in taxable compensation income to
Mr. Morris.

5.1.6 Mitigation. Mr. Morris shall not be required to mitigate damages with
respect to the termination of his employment under this Agreement by seeking
other employment or otherwise, and there shall be no offset against amounts due
Mr. Morris under this Agreement on account of subsequent employment except as
specifically provided in this Agreement. Additionally, amounts owed to
Mr. Morris under this Agreement shall not be offset by any claims the Company
may have against him, and the Company’s obligation to make the payments provided
for in this Agreement, and otherwise to perform its obligations hereunder, shall
not be affected by any other circumstances, including, without limitation, any
counterclaim, recoupment, defense or other right which the Company may have
against Mr. Morris or others.

5.2 Indemnification.

5.2.1 General. The Company agrees that if Mr. Morris is made a party or is
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”) by reason of the fact
that Mr. Morris is or was a trustee, director or officer of the Company, or any
predecessor to the Company (including any sole proprietorship owned by
Mr. Morris) or any of their affiliates or is or was serving at the request of
the Company, any predecessor to the Company (including any sole proprietorship
owned by Mr. Morris), or any of their affiliates as a trustee, director,
officer, member, employee or agent of another corporation or a partnership,
joint venture, limited liability company, trust or other enterprise, including,
without limitation, service with respect to employee benefit plans, whether or
not the basis of such Proceeding is alleged action in an official capacity as a
trustee, director, officer, member, employee or agent while serving as a
trustee, director, officer, member, employee or agent, Mr. Morris shall be
indemnified and held harmless by the Company to the fullest extent authorized by
Texas or Delaware law, as the same exists or may hereafter be amended, against
all Expenses. For purposes of this Section 6, the term “Expenses” shall include
any damages, losses, judgments, liabilities, fines, penalties, excise taxes,
settlements, and costs, attorneys’ fees, accountants’ fees, and disbursements
and costs of attachment or similar bonds, investigations, and any other expenses
incurred in establishing a right to indemnification under this Agreement.
Expenses incurred or suffered by Mr. Morris in connection therewith, and such
indemnification shall continue as to Mr. Morris even if Mr. Morris has ceased to
be an officer, director, trustee or agent, or is no longer employed by the
Company and shall inure to the benefit of his heirs, executors and
administrators.



--------------------------------------------------------------------------------

5.2.2 Enforcement. If a claim or request under this Section 6 is not paid by the
Company or on its behalf, within 30 days after a written claim or request has
been received by the Company, Mr. Morris may at any time thereafter bring an
arbitration claim against the Company to recover the unpaid amount of the claim
or request and if successful in whole or in part, Mr. Morris shall be entitled
to be paid also the expenses of prosecuting such suit. All obligations for
indemnification hereunder shall be subject to, and paid in accordance with,
applicable Texas or Delaware law.

5.2.3 Partial Indemnification. If Mr. Morris is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Mr. Morris for the portion of such Expenses to which
Mr. Morris is entitled.

5.2.4 Advances of Expenses. Expenses incurred by Mr. Morris in connection with
any Proceeding shall be paid by the Company in advance upon request of
Mr. Morris that the Company pay such Expenses, but only in the event that
Mr. Morris shall have delivered in writing to the Company (i) an undertaking to
reimburse the Company for Expenses with respect to which Mr. Morris is not
entitled to indemnification and (ii) a statement of his good faith belief that
the standard of conduct necessary for indemnification by the Company has been
met.

5.2.5 Notice of Claim. Mr. Morris shall give to the Company notice of any claim
made against Mr. Morris for which indemnification will or could be sought under
this Agreement. In addition, Mr. Morris shall give the Company such information
and cooperation as it may reasonably require and as shall be within Mr. Morris’s
power and at such times and places as are convenient for Mr. Morris.

5.2.6 Defense of Claim. With respect to any Proceeding as to which Mr. Morris
notifies the Company of the commencement thereof:

(A) The Company will be entitled to participate therein at its own expense;

(B) Except as otherwise provided below, to the extent that it may wish, the
Company will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Mr. Morris, which in the Company’s sole discretion may be
regular counsel to the Company and may be counsel to other officers and
directors of the Company or any subsidiary. Mr. Morris also shall have the right
to employ his own counsel in such action, suit or proceeding if Mr. Morris
reasonably concludes that failure to do so would involve a conflict of interest
between the Company and Mr. Morris, and under such circumstances the fees and
expenses of such counsel shall be at the expense of the Company; and

(C) The Company shall not be liable to indemnify Mr. Morris under this Agreement
for any amounts paid in settlement of any action or claim effected without its
written consent. The Company shall not settle any action or claim in any manner
which would impose any penalty that would not be paid directly or indirectly by
the Company or limitation on Mr. Morris without Mr. Morris’s written consent.
Neither the Company nor Mr. Morris will unreasonably withhold or delay their
consent to any proposed settlement.



--------------------------------------------------------------------------------

5.2.7 Non-exclusivity. The right to indemnification and the payment of expenses
incurred in defending a Proceeding in advance of its final disposition conferred
in this Section 8 shall not be exclusive of any other right which Mr. Morris may
have or hereafter may acquire under any statute or certificate of incorporation
or by-laws of the Company or any subsidiary, agreement, vote of shareholders or
disinterested directors or trustees or otherwise.

5.3 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, sent by courier service,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally or sent by facsimile transmission or, if mailed or sent by courier
service, on the date of actual receipt thereof, as follows:

 

  (i) If to the Company, to:

Chairman of the Board

1980 Post Oak Blvd., Suite 800

Houston, Texas 77056

 

  (ii) If to Mr. Morris, to:

8 West Rivercrest

Houston, Texas 77042

Any party may change its address for notice hereunder by notice to the other
party hereto.

5.4 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements (including but not limited to prior employment agreements and
incentive plans and agreements), written or oral, with respect thereto, however,
the terms of any benefit plans shall remain in force and effect, and if any
conflict between this agreement and the terms of such plans arises, the terms of
the plan shall control. Nothing in this Agreement shall change, suspend, or
cause forfeiture of (i) the Split Dollar Agreement between the Company and
Mr. Morris, or (ii) the Salary Continuation Agreement between the Company and
Mr. Morris. Notwithstanding the preceding, the Employment Agreement between
Mr. Morris and the Company, effective as of January 1, 2012, shall remain in
full force and effect until December 31, 2016.

5.5 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms and conditions hereof may be waived, only by
a written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any waiver on the part of any party of any such right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.



--------------------------------------------------------------------------------

5.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas (without giving effect to the
choice of law provisions thereof).

5.7 Assignment. This Agreement, and any rights and obligations hereunder, may
not be assigned by Mr. Morris but shall be binding upon and assignable by the
Company to any successor or assign of the Company whether by merger or purchase
of substantially all of the assets of the Company or its affiliates, by law or
otherwise. This Agreement shall inure to the benefit of and be enforceable by
Mr. Morris’s legal and/or personal representative.

5.8 Counterparts. This Agreement may be executed in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all of
which together shall constitute one and the same instrument.

5.9 Headings. The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

5.10 No Presumption against Interest. This Agreement has been negotiated,
drafted, edited and reviewed by the parties and their respective legal counsel,
and therefore, no provision arising directly or indirectly here from shall be
construed against any party as being drafted by said party.

5.11 No Duty to Mitigate. Mr. Morris shall have no obligation to mitigate
damages suffered as a result of termination of his employment with the Company.

5.12 Dispute Resolution. If any dispute arises out of or relates to this
Agreement, or the breach thereof, Mr. Morris and the Company agree to promptly
negotiate in good faith to resolve such dispute. If the dispute cannot be
settled by the parties through negotiation, Mr. Morris and the Company agree to
try in good faith to settle the dispute by mediation by a mutually acceptable
mediator before resorting to arbitration or any other dispute resolution
procedure. If the parties are unable to settle the dispute by mediation as
provided in the preceding sentence within thirty (30) days of a written demand
for mediation, any claim, controversy or dispute arising out of or relating to
this Agreement, or the breach thereof, shall be settled by binding arbitration
before one (1) arbitrator in accordance with the Employment Arbitration Rules of
the American Arbitration Association. The arbitration shall be conducted in
English and held in Houston, Harris County, Texas, or such other location to
which the parties mutually agree, under Texas substantive law and Federal Rules
of Civil Procedure and Federal Rules of Evidence. The arbitrator shall among
other things determine the validity, scope, interpretation and enforceability of
this arbitration clause. The award shall be a reasoned award and rendered within
thirty (30) days of the conclusion of the arbitration hearing. The decision of
the arbitrator shall be final and binding and judgment upon the award rendered
may be entered in any court having jurisdiction thereof. Notwithstanding the
foregoing provisions of this Section, the Company may seek injunctive relief
from a court of competent jurisdiction located in Harris County, Texas, in the
event of a breach or threatened breach of any covenant contained in Section 3.



--------------------------------------------------------------------------------

5.13 Binding Agreement. This Agreement shall inure to the benefit of and be
binding upon the Company and its respective successors and assigns and
Mr. Morris and Mr. Morris’s legal representatives.

5.14 Conditions of this Agreement. Notwithstanding Section 1.1 above, if each of
the transactions contemplated by the Exchange Agreement dated January 26, 2016
does not occur prior to December 31, 2016, then this Agreement becomes null and
void. This Agreement also becomes null and void if Mr. Morris’ employment with
the Company terminates prior to January 1 2017.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

EMPLOYEE      COMPANY        STEWART INFORMATION SERVICES CORP. By:  

/s/ Stewart Morris, Jr.

     By:  

/s/ Thomas G. Apel

Date: January 27, 2016      Date: January 26, 2016 Name: Stewart Morris, Jr.  
  

Name: Thomas G. Apel

Title: Chairman of the Board